This Agreement is made between FUSA CAPITAL CORPORATION, a Nevada corporation (herein called "FUSA"); and Minvera Technologies Pvt. Ltd., an Indian corporation (herein called "MINERVA"), effective the 23rd day of August, 2007 (the "Effective Date").The parties include any affiliate of a party; an "affiliate" is defined as the parent company of a party and any company that is controlled directly or indirectly by that party or its parent company through more than fifty percent (50%) ownership, provided such affiliate agrees to be bound by this agreement. WHEREAS, MINERVA, a developer and a supplier of semantic search engine technology and related software, intends to license certain technology to FUSA according to these terms and conditions, specifically consisting of the Argon Search Engine Software and the MyWorld Service powered by its Artificial Intelligence Text Mining (AITM) engine; and WHEREAS, FUSA, a developer of search engine technology and operator of the consumer Search websites searchforvideo.com and others, intends to license certain technology from MINERVA according to these terms and conditions: NOW THEREFORE, in consideration of the premises and of the mutual covenants and agreements contained hereinafter, MINERVA and FUSA agree as follows: I. LICENSES A. Licensed Technology The license from MINERVA to FUSA covers: the technology that MINERVA has related to the Argon Search Engine Software (“ASES”) Technology and MyWorld Service powered by its Artificial Intelligence Text Mining (AITM) engine.ASES includes technology related to the development of a discrete collection of modules for use in the aggregation, categorization, storage, indexing, searching and display of structured and unstructured network-based data.ASES contains an aggregation module which include a web based scheduler, content manager and lexicon builder.The proprietary ASES storage modules provide low overhead, high performance data storage and retrieval interfaces.The command line and web based search interfaces allow developers to extend functionality and alter the user interface appearance, brand and function.ASES, written as an object oriented framework in PHP 5, is highly extendable, flexible and easily deployed in a LAMP (Linux, Apache, MySQL, PHP) based platform.AITM is a semantic search technology that relies on key proprietary algorithims to make search results more meaningful to users.Specifically, with respect to both technologies: · any source and object code related to ASES that MINERVA has developed or licensed, which FUSA specifically acknowledges has been provided under that certain source code trial and user agreement; 2 | 7 / 7 2007 · any technology MINERVA has developed for MyWorld Service powered by its Artificial Intelligence Text Mining (AITM) engine specifically containing the two MyWorld subalgorthitms consisting of the Sub-Tags Identification algorithm: An artificial intelligence algorithm that identifies on a webpage the location of sub-tags that comprise an eventand the Event Bounding algorithm: An artificial intelligence algorithm that demarcates individual events on a webpage; · all development tools applicable to the "Licensed Technology" that MINERVA can provide to FUSA without violating copyright or license agreements. · any source and object code related to AITM that MINERVA has developed or licensed, which FUSA specifically acknowledges has been provided to FUSA concurrently with this Agreement, including the enhancements to functionality thereto currently being developed by MINERVA which shall be provided by MINERVA to FUSA no later than December 31, 2008 which enhancements shall be known as AITM 2.0 All of the technology described above is herein collectively called "Licensed Technology”.Excluded from the Licensed Technology is: · any application of the Licensed Technology outside of the Search Engine Field. The Search Engine Field shall be defined as any application which is an information retrieval system designed to help find information stored in the World Wide Web.The Search Engine Field does not include searches conducted inside a corporate or proprietary network, or in a personal computer. The search engine allows one to ask for content meeting specific criteria (typically those containing a given word or phrase) and retrieves a list of items that match those criteria operating algorithmically or through a mixture of algorithmic and human input. · any geographic information system data or other data which has been used for demonstration or testing of the AITM technology and which may be embedded in any trial versions, including without limitation, any tradenames or trademarks which may be embedded in sample data. Also excluded from the Licensed Technology is: · any extension of, improvement of, alteration of or other change to the Licensed Technology which expands the Licensed Technology beyond the Search Engine Field. 3 | 7 / 7 2007 The Licensed Technology is as it exists on the Effective Date in written and electronic documents, including schematics, data base tapes, software, source and object code for delivery to FUSA, and, except for the foregoing, does not include delivery of any physical products; provided, however, future modifications and enhancements to the Licensed Technology pursuant to this Agreement shall become part of the "Licensed Technology." Including but not limited to AITM 2.0. B. Grant: MINERVA will immediately deliver to FUSA the Licensed Technology and hereby grants to FUSA a exclusive (except as set forth in Section 4 hereof), non-assignable (except as allowed under Section 14 hereof) world-wide license to use the Licensed Technology and to make, have made, use, market and sell products containing or embodying such Licensed Technology, and enhancements as described below, including rights under any MINERVA patents or copyrights relevant thereto (including after-acquired rights). FUSA is free to use and market the Licensed Technology as follows: · For any use or purpose within the Search Engine Field, including the right to sublicense the Licensed Technology to other companies within the Search Engine Field, provided that such sub-licensees have licenses which reproduce the restrictions contained in this Agreement on use of the Licensed Technology. · To improve or enhance the Licensed Technology for any purpose or use within the Search Engine Field. · ("OEMs"), including selling licenses to the Licensed Technology for incorporation into other manufacturer’s products provided that the use of the Licensed Technology is within the Search Engine Field and is subject to the conditions of this Agreement. · Within a product that itself extends beyond the Search Engine Field, provided however that the use of the Licensed Technology itself is limited to the Search Engine Field and the Licensed Technology must not directly facilitate any activities or purposes outside of the Search Engine Field. · FUSA is free to use the Licensed Technology and related source code for incorporation into its own products within the Search Engine Field. 4 | 7 / 7 2007 C. Consideration: In consideration therefore, FUSA will pay MINERVA within five days of execution of this Agreement a one-time Technology Licensing Fee equal to 23,000,000 common shares of FUSA Capital Corporation.These shares will be issued to MINERVA shareholders as per the written direction delivered by MINERVA to FUSA. D. Royalty: Other than the Technology Licensing Fee noted in Section C above, there shall be no royalties due for the Licensed Technology used in the Search Engine Field.MINERVA may grant, at its sole discretion, additional rights to use the Licensed Technology outside of the Search Engine Field for installation on individual personal computers or on proprietary or corporate networks that aggregate such users.In the case of such a license, (the “Additional License”) a Royalty shall accrue and shall be due and payable by FUSA to MINERVA for each personal computer or user of a corporate or proprietary network (“System”) as listed below: CUMULATIVE NUMBER OF SYSTEMS SOLD BY
